Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 1 of 57

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

JINGYU CHEN,
Plaintiff,

-against-

CIVIL ACTION COMPLAINT
TRIAL BY JURY DEMANDED

YONG ZHAO CAI, QIAN Y. CAI,

JIANG LI, KIM K. CHEUNG, Civil Action #:

THE EASTERN US BUDDHA’S STUDY

(FALUN DAFA) ASSOCIATION, INC.,

FRIENDS OF FALUN GONG, INC.,

INTERNATIONAL FALUN DAFA ASSOCIATION,

INC., NEW YORK FALUN DAFA ASSOCIATION

CORP., NY METROPOLITAN FALUN DAFA

ASSOCIATION, INC.,

Defendants.

 

X

COMPLAINT AGAINST SLAVERY AND HUMAN TRAFFICKING
IN VIOLATION OF THE 13'™ AMENDMENT OF THE CONSTITUTION
OF THE UNITED STATES AND FEDERAL LAW ENACTED FOR THE
ENFORCEMENT OF THE SAME

The plaintiff, Jingyu Chen, by and through assistance of counsel the Mount Law Group,

PLLC, sues the defendants Yong Zhao Cai, Qian Y. Cai, Jiang Li, Kim K. Cheung, The Eastern

US Buddha’s Study (Falun Dafa) Association, Inc., Friends of Falun Gong, Inc., International

Falun Dafa Association, Inc., New York Falun Dafa Association Corp., and NY Metropolitan

Falun Dafa Association, Inc. for the enslaving and trafficking of herself in violation of 18 U.S.C.

§§ 1581 1583, 1584 1589, 1590, 1592, 1593 and 1595 and other related causes of action at

common law. As grounds for the same, Ms. Chen alleges as follows:
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 2 of 57

Jurisdiction & Venue

1.

This civil action is for violations of 18 U.S.C. §§ 1581 1583, 1584 1589, 1590, 1592,
1593 and 1595 and other related causes of action at common law. 18 U.S.C. § 1581 et
seq. was enacted by Congress for the enforcement of prohibitions against slavery
provided by the 13" Amendment of the U.S. Constitution.

This Court has subject matter jurisdiction and venue is proper in general pursuant to 28
U.S.C. § 1331, as this case is brought to enforce federal law and thus federal questions of
law are at stake.

This Court has subject matter jurisdiction and venue is proper specifically pursuant to 18
U.S.C. §§ 1595 (a) & 1596 (a)(1)-(2).

This Court has personal jurisdiction over the parties to this case as all parties reside and
have their headquarters within New York State counties under the jurisdiction of the
Southern District of New York.

Lastly, this Court has jurisdiction and venue is proper to hear this case as many if not
most of the instances complained of herein, based upon information and belief, took

place in Orange and New York Counties in the State of New York.

Parties

6.

Jingyu Chen (hereinafter referred to as “Ms. Chen”) is a natural person residing in the
State of New York.
Ms. Chen seeks compensation for her injuries that are, and result from, her enslavement

and trafficking at the hands of the defendants from May of 2016 until January of 2018.
10.

11.

12.

13.

14.

15.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 3 of 57

Yong Zhao Cai is a natural person, who based upon information and belief resided in
Orange County New York at the times the instances herein complained of took place.
Yong Zhao Cai was and is a subscriber, adherent, believer and follower of the religion
and religious organization known as “Falun Gong” or “Falun Dafa” and the Falun Dafa
religion.

Qian Y. Cai is a natural person, who based upon information and belief resided in both
Orange County New York at the times the instances herein complained of took place,
however, now currently resides in Richmond County New York.

Qian Y. Cai was and is a subscriber, adherent, believer and follower of the religion and
religious organization known as “Falun Gong” or “Falun Dafa” and the Falun Dafa
religion.

Jiang Li is a natural person, who based upon information and belief resided in the State of
New York at the times the instances herein complained of took place.

Jiang Li was and is a subscriber, adherent, believer and follower of the religion and
religious organization known as “Falun Gong” or “Falun Dafa” and the Falun Dafa
religion.

Kim K. Cheung is a natural person, who based upon information and belief resided in
Queens County New York at the times the instances herein complained of took place.
Kim K. Cheung was and is an agent, employee and/or organizer for the Falun Dafa
religion and defendants; The Eastern US Buddha’s Study (Falun Dafa) Association, Inc.,
International Falun Dafa Association, Inc., New York Falun Dafa Association Corp., and

NY Metropolitan Falun Dafa Association, Inc., and was and is a subscriber, adherent,
16.

17.

18.

19.

20.

21.

22.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 4 of 57

believer and follower of the religion and religious organization known as “Falun Gong”
or “Falun Dafa” and the Falun Dafa religion.

Defendants The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., Friends of
Falun Gong, Inc., International Falun Dafa Association, Inc., New York Falun Dafa
Association Corp., and NY Metropolitan Falun Dafa Association, Inc., are, based upon
available information and current belief, corporate entities registered and headquartered
in the State of New York that comprise and legally establish the religion and religious
organization known as “Falun Gong” and/or “Falun Dafa.”

Defendant The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., based upon
available information and current belief, is headquartered at 103 Eagan Avenue, Staten
Island, New York 10312.

Defendant Friends of Falun Gong, Inc., based upon availability information and current
belief, is headquartered at 225 East 85"" Street, New York, New York 10028.

Defendant International Falun Dafa Association, Inc., based upon available information
and current belief, is headquartered in Cuddebackville, New York 12729.

Defendant New York Falun Dafa Association Corp., based upon available information
and current belief, is headquartered at 18 Wedgewood Lane, Middletown, New York
10940.

Defendant NY Metropolitan Falun Dafa Association, Inc., based upon available
information and current belief, is headquartered at 99-05 59™ Avenue, Suite 5E, Corona,
New York 11368.

Based upon available information and belief, defendants The Eastern US Buddha’s Study

(Falun Dafa) Association, Inc., Friends of Falun Gong, Inc., International Falun Dafa
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 5 of 57

Association, Inc., New York Falun Dafa Association Corp., and NY Metropolitan Falun
Dafa Association, Inc., have oral and written agreements, religious and/or commercial in
nature, binding each to each other for the purposes of mutual political, commercial and
religious objectives and cooperate and operate together as a cohesive whole.

23. Defendants the Eastern US Buddha’s Study (Falun Dafa) Association, Inc., Friends of
Falun Gong, Inc., International Falun Dafa Association, Inc., New York Falun Dafa
Association Corp., and NY Metropolitan Falun Dafa Association, Inc. shall be referred to
collectively throughout as the “Falun Dafa religion.”

Facts Germaine to all Causes of Action

24. Ms. Chen was intentionally enticed into a state of slavery and held in the same by use of
sexual violence, other physical violence, as well as threats to herself and her family from
May 27, 2016 until her escape in January of 2018.

First Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Enticement into Slavery pursuant to 18 U.S.C. § 1583
Against Defendant Yong Zhao Cai

25. Plaintiff repeats each and every allegation from the first paragraph as if the same were set
for herein at length.

26. Ms. Chen was introduced to Yong Zhao Cai in November of 2015 via a mutual
acquaintance where Ms. Chen was attending a University in China.

27. Communication between Ms. Chen and Yong Zhao Cai began via text messaging and
phone calls in November of 2015.

28.It was clear to Ms. Chen that Yong Zhao Cai was interested in pursuing an intimate

relationship.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 6 of 57

29. On December 12, 2015, Ms. Chen and Yong Zhao Cai met in person for the first time.

30. At the December 12, 2015 meeting Yong Zhao Cai stated that he loved Ms. Chen and
impressed upon her that he would be totally committed and devoted to her.

31. Following the December 12, 2015 meeting, Yong Zhao Cai continued to affirm is
commitment and “devotion” to Ms. Chen via regular meetings, as well as over text and
via phone calls on a daily basis.

32. Ms. Chen believed that she was in a committed relationship with Yong Zhao Cai.

33. In early 2016 Yong Zhao Cai requested that Ms. Chen accompany him to the United
States to visit family.

34. Little did Ms. Chen know at that time, Yong Zhao Cai intended all along to bring Ms.
Chen to the United States to serve as a slave in his home in Orange County, New York.

35. Pursuant to Yong Zhao Cai’s repeated requests, Ms. Chen obtained a visa to travel to the
United States in early 2016.

36. Pursuant to Yong Zhao Cai’s request, Ms. Chen boarded a flight to the United States on
May 27, 2016.

37. Ms. Chen believed she would be returning to China after a short stay in the United States,
to visit Yong Zhai Cai’s family, as she had an exam at her University back in China on
July 12, 2016.

38. Upon arrival in the United States, Ms. Chen was transported by Yong Zhao Cai from the
airport to his home located at 189 Guymard Turnpike, Middletown, New York 10940

(referred to as “home” hereinafter).
39.

40.

41.

42.

43.

44.

45.

46.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 7 of 57

Upon Ms. Chen’s arrival at Yong Zhao Cai’s home, it became immediately clear that she
was in a state of slavery as she was expected to be a nanny for Yong Zhao Cai’s children,
a housekeeper, and as Yong Zhao Cai’s personal sex slave.
She was not permitted to leave or travel anywhere without Yong Zhao Cai’s permission
and control. She was not allowed to return to China.
Ms. Chen was severely injured bodily, emotionally, and psychologically as a direct result
of the foregoing.
Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to suffer
pain, distress and anguish for the balance of her natural life.
Therefore, Ms. Chen seeks compensatory and punitive damages as well as reasonable
attorney’s fees.
Second Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Trafficking with respect to peonage, slavery, involuntary servitude
or forced labor pursuant to 18 U.S.C. § 1590
Against Defendant Yong Zhao Cai
Plaintiff repeats each and every allegation from the first paragraph as if the same were set
for herein at length.
Ms. Chen was recruited in China and transported from China and the airport in New York
to Yong Zhao Cai’s home in Middletown New York.
Upon arrival at Yong Zhao Cai’s home in Middletown New York, Ms. Chen was
expected to work at the home as well as engage in on-demand sexual activities for Yong

Zhao Cai as described in all the succeeding paragraphs.
47.

48.

49.

50.

51.

52.

53.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 8 of 57

Ms. Chen was severely injured bodily, emotionally, and psychologically as a direct result
of the foregoing.
Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to suffer
pain, distress and anguish for the balance of her natural life.
Therefore, Ms. Chen seeks compensatory and punitive damages as well as reasonable
attorney’s fees.
Third Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(a) against Defendant Yong Zhao Cai
Plaintiff repeats each and every allegation from the first paragraph as if the same were set
for herein at length.
Upon Ms. Chen’s arrival at Yong Zhao Cai’s home in Middletown New York, on or
about May 27, 2016, she was immediately pressed into a state of slavery.
Ms. Chen’s responsibilities to Yong Zhao Cai included, but were not limited to; sexual
intercourse on demand, video recorded sexual acts, cleaning the interior of the home,
yard work, babysitting, food shopping, cooking, and other activities.
Yong Zhao Cai used intentional extreme acts of violence, threats, and coercion to obtain,
control and enslave Ms. Chen, which included but were not limited to; violate rape,
choking, punching and kicking, withholding food and water, confiscation of immigration
and identification documents, the threat that if Ms. Chen did not obey she would be
reported to U.S. government authorities who in turn would kill her for being in the U.S.
undocumented, and the threat that someone hired by Yong Zhao Cai would kill her

parents back in China.
54.

55.

56.

57.

58.

59.

60.

61.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 9 of 57

Yong Zhao Cai knowingly benefited from the violent enslavement of Ms. Chen in the
following ways; sexual gratification on demand, cooked meals, babysitting services,
grocery shopping, and the cleanliness and maintenance of both the interior and exterior of
his home in Middletown New York.

The conduct described in the above paragraphs occurred on a continuous basis from May
27, 2016 until January 2018.

Ms. Chen was severely injured bodily, emotionally, and psychologically as a direct result
of the foregoing.

Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to suffer
pain, distress and anguish for the balance of her natural life.

Therefore, Ms. Chen seeks compensatory and punitive damages as well as reasonable
attorney’s fees.

Fourth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Unlawful conduct with respect to documents in furtherance of
Trafficking, peonage, slavery, involuntary servitude and forced labor
pursuant to 18 U.S.C. § 1599 Against Defendant Yong Zhao Cai
Plaintiff repeats each and every allegation from the first paragraph as if the same were set

for herein at length.

Ms. Chen was recruited in China and transported from China and the airport in New York
to Yong Zhao Cai’s home in Middletown New York.

Upon arrival at Yong Zhao Cai’s home in Middletown New York, Ms. Chen was
expected to work at the home as well as engage in on-demand sexual activities for Yong

Zhao Cai as described in all the preceding and succeeding paragraphs.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 10 of 57

62. In addition to violate rape, beatings, threats of further bodily injury, threats of death, and
threats of death of family members, Yong Zhao Cai also knowingly confiscated Ms.
Chen’s passport as well as all other identifying documentation.

63. Yong Zhao Cai’s knowing confiscation of Ms. Chen’s passport and identifying
documentation was done to further prevent Ms. Chen’s escape and restrict her movement.

64. Yong Zhao Cai stated on multiple occasions, and convinced Ms. Chen, that if she were
caught by any government agency without her passport or any identifying documents, she
would be arrested and killed.

65. Ms. Chen was severely injured bodily, emotionally, and psychologically as a direct result
of the foregoing.

66. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to suffer
pain, distress and anguish for the balance of her natural life.

67. Therefore, Ms. Chen seeks compensatory and punitive damages as well as reasonable
attorney’s fees.

Fifth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(a) against Defendant Qian Y. Cai

68. Plaintiff repeats each and every allegation from the first paragraph as if the same were set
for herein at length.

69. Qian Y. Cai is Yong Zhao Cai’s biological sister.

70. Upon Ms. Chen’s arrival at Yong Zhao Cai’s home, Qian Y. Cai intentionally contributed

to Ms. Chen’s violent enslavement.
71.

72.

73.

74.

75.

76.

77.

78.

79.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 11 of 57

Qian Y. Cai frequented Yong Zhao Cai’s home in Middletown New York very often and
would stay for various periods of time.
Qian Y. Cai forced Ms. Chen to perform house cleaning and maintenance chores
regularly as well as food shopping.
Qian Y. Cai would threaten to tell Yong Zhao Cai if Ms. Chen failed to perform any of
her assigned chores and Ms. Chen feared for her life as a result.
Qian Y. Cai also threatened to turn Ms. Chen over to U.S. government authorities or
abandon her at different locations without any money or means to return to the home in
Middletown NY.
Qian Y. Cai knowingly benefited from the violent enslavement of Ms. Chen in the
following ways; cooked meals, babysitting services, grocery shopping, and the
cleanliness and maintenance of both the interior and exterior of her brother’s home in
Middletown New York.
The conduct described in the above paragraphs occurred on a continuous basis from May
27, 2016 until January 2018.
Ms. Chen was severely injured bodily, emotionally, and psychologically as a direct result
of the foregoing.
Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to suffer
pain, distress and anguish for the balance of her natural life.
Therefore, Ms. Chen seeks compensatory and punitive damages as well as reasonable
attorney’s fees.

Sixth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595

For Peonage pursuant to 18 U.S.C. § 1581
80.

81.

82.

83.

84.

85.

86.

87.

88.

89.

90.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 12 of 57

& Forced Labor pursuant to 18 U.S.C. § 1589(a) against Defendant Jiang Li
Plaintiff repeats each and every allegation from the first paragraph as if the same were set
for herein at length.

Jiang Li is a close friend and colleague of Yong Zhao Cai.

Upon Ms. Chen’s arrival at Yong Zhao Cai’s home, Jiang Li intentionally contributed to
Ms. Chen’s violent enslavement.

Jiang Li frequented Yong Zhao Cai’s home in Middletown New York very often and
would stay for various periods of time.

Jiang Li forced Ms. Chen to perform house cleaning and maintenance chores regularly.
Jiang Li also actively worked to intimidate Ms. Chen and prevent her escape.

Jiang Li would threaten the use of sexual and other physical violence against Ms. Chen or
threaten to tell Yong Zhao Cai if Ms. Chen failed to perform any of her assigned chores
and Ms. Chen feared for her life as a result.

Jiang Li, in one particular instance, used violence in the form of a physical beating on
November 1, 2016 in order to prevent Ms. Chen’s escape from Yong Zhao Cai’s home.
Jiang Li knowingly benefited from the violent enslavement of Ms. Chen in the following
ways; cooked meals, grocery shopping, and the cleanliness and maintenance of both the
interior and exterior of his friend’s home in Middletown New York.

The conduct described in the above paragraphs occurred on a continuous basis from May
27, 2016 until January 2018.

Ms. Chen was severely injured bodily, emotionally, and psychologically as a direct result

of the foregoing.
91.

92.

93.

94.

95.

96.

97.

98.

99.

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 13 of 57

Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to suffer
pain, distress and anguish for the balance of her natural life.
Therefore, Ms. Chen seeks compensatory and punitive damages as well as reasonable
attorney’s fees.

Seventh Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595

For Peonage pursuant to 18 U.S.C. § 1581

& Forced Labor pursuant to 18 U.S.C. § 1589(a) against Defendant Kim K. Cheung
Plaintiff repeats each and every allegation from the first paragraph as if the same were set
for herein at length.
Kim K. Cheung is a close friend and colleague of Yong Zhao Cai.
Kim K. Cheung is an organizer for the Falun Dafa religion.
Upon Ms. Chen’s arrival at Yong Zhao Cai’s home, Kim K. Cheung intentionally
contributed to Ms. Chen’s violent enslavement.
Kim K. Cheung frequented Yong Zhao Cai’s home in Middletown New York very often
and would stay for various periods of time.
Kim K. Cheung forced Ms. Chen to perform house cleaning and maintenance chores
regularly.

Kim K. Cheung also actively worked to intimidate Ms. Chen and prevent her escape.

100. Kim K. Cheung would threaten the use of sexual and other physical violence

101.

against Ms. Chen or threaten to tell Yong Zhao Cai if Ms. Chen failed to perform any of
her assigned chores and Ms. Chen feared for her life as a result.
Kim K. Cheung, sexually assaulted Ms. Chen in November of 2016 at Yong Zhao

Cai’s home for his own personal pleasure and gratification.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 14 of 57

102. Kim K. Cheung also used the threat of force and sexual violence to intimidate Ms.
Chen to sign documents that Kim K. Cheung would later use to file a fraudulent asylum
application on Ms. Chen’s behalf in November of 2016.

103. Kim K, Cheung, acting as an organize and leader for the Falun Dafa religion,
forced Ms. Chen on multiple occasions to attend and participate in Falun Dafa protests,
festivals and events from May of 2016 until January of 2018.

104. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

105. Kim K. Cheung knowingly benefited from the violent enslavement of Ms. Chen in
the following ways; service to the Falun Dafa religion by forcing Ms. Chen’s
participation in the same, sexual gratification, cooked meals, grocery shopping, and the
cleanliness and maintenance of both the interior and exterior of his friend’s home in
Middletown New York.

106. The conduct described in the above paragraphs occurred on a continuous basis
from May 27, 2016 until January 2018.

107. Due to Ms. Chen’s being forced to file an asylum application as well as her
involvement with the Falun Dafa religion, Ms. Chen will not be able to return to China as
these activities are considered treasonous by the Chinese Government.

108. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

109. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to

suffer pain, distress and anguish for the balance of her natural life.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 15 of 57

110. Therefore, Ms. Chen seeks compensatory and punitive damages as well as

reasonable attorney’s fees.
Eighth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(a) against the Defendant
The Eastern US Buddha’s Study (Falun Dafa) Association, Inc.
via the Doctrine of Respondeat Superior

111. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

112. Between May of 2016 and January of 2018, the Eastern US Buddha’s Study
(Falun Dafa) Association, Inc., and the Falun Dafa religion employed Kim K. Cheung as
an organizer for various activities.

113. Based upon information and belief, the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc., still employs Kim K. Cheung as an organizer for various activities.

114. During Kim K. Cheung’s employment with the Eastern US Buddha’s Study
(Falun Dafa) Association, Inc., Kim K. Cheung forced Ms. Chen, via threats of physical
and sexual violence, to attend and participate in multiple political protests as well as
religious festivals hosted by and for the benefit of the Eastern US Buddha’s Study (Falun
Dafa) Association, Inc., the Falun Dafa religion from May of 2016 until January of 2018.

115. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were

uploaded to the internet.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 16 of 57

116. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc., the Falun Dafa religion.

117. The Eastern US Buddha’s Study (Falun Dafa) Association, Inc. and the Falun
Dafa religion benefited from Ms. Chen’s forced attendance in that she was represented to
the public as a supporter and follower of the same, bolstering the Eastern US Buddha’s
Study (Falun Dafa) Association, Inc., the Falun Dafa religion’s public appearance and
reputation as being a legitimate religion.

118. Kim K. Cheung’s intentional employment of Ms. Chen in various protests and
festivals for the benefit of Eastern US Buddha’s Study (Falun Dafa) Association, Inc.,
and the Falun Dafa relgion was within the scope of his duties as an organizer for the same
and reasonably foreseeable.

119. Based upon information and belief, the role of an organizer within the Eastern US
Buddha’s Study (Falun Dafa) Association, Inc., and the Falun Dafa religion includes, but
is not limited to, recruiting and organizing people for various events for the benefit of the
same including protests and festivals.

120. Due to Ms. Chen’s involvement with the Eastern US Buddha’s Study (Falun
Dafa) Association, Inc., and the Falun Dafa religion, Ms. Chen will not be able to return
to China as these activities are considered treasonous by the Chinese Government.

121. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

122. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to

suffer pain, distress and anguish for the balance of her natural life.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 17 of 57

123. Therefore, Ms. Chen seeks compensatory and punitive damages as well as

reasonable attorney’s fees.
Ninth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(a) against the Defendant
Friends of Falun Gong, Inc. via the Doctrine of Respondeat Superior

124. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

125. Between May of 2016 and January of 2018, the Friends of Falun Gong, Inc., and
the Falun Dafa religion employed Kim K. Cheung as an organizer for various activities.

126. Based upon information and belief, the Friends of Falun Gong, Inc., still employs
Kim K. Cheung as an organizer for various activities.

127. During Kim K. Cheung’s employment with the Friends of Falun Gong, Inc., Kim
K. Cheung forced Ms. Chen, via threats of physical and sexual violence, to attend and
participate in multiple political protests as well as religious festivals hosted by and for the
benefit of the Eastern US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun
Dafa religion from May of 2016 until January of 2018.

128. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

129. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the Friends of Falun Gong, Inc., and the Falun

Dafa religion.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 18 of 57

130. The Friends of Falun Gong, Inc. and the Falun Dafa religion benefited from Ms.
Chen’s forced attendance in that she was represented to the public as a supporter and
follower of the same, bolstering the Friends of Falun Gong, Inc., and the Falun Dafa
religion’s public appearance and reputation as being a legitimate religion.

131. Kim K. Cheung’s intentional employment of Ms. Chen in various protests and
festivals for the benefit of the Friends of Falun Gong, Inc., and the Falun Dafa relgion
was within the scope of his duties as an organizer for the same and reasonably
foreseeable.

132. Based upon information and belief, the role of an organizer within the Friends of
Falun Gong, Inc., and the Falun Dafa religion includes, but is not limited to, recruiting
and organizing people for various events for the benefit of the same including protests
and festivals.

133. Due to Ms. Chen’s involvement with the Friends of Falun Gong, Inc., and the
Falun Dafa religion, Ms. Chen will not be able to return to China as these activities are
considered treasonous by the Chinese Government.

134. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

135. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

136. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Tenth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595

For Peonage pursuant to 18 U.S.C. § 1581
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 19 of 57

& Forced Labor pursuant to 18 U.S.C. § 1589(a) against the
Defendant International Falun Dafa Association, Inc.,
via the Doctrine of Respondeat Superior

137. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

138. Between May of 2016 and January of 2018, the International Falun Dafa
Association, Inc., and the Falun Dafa religion employed Kim K. Cheung as an organizer
for various activities.

139, Based upon information and belief, the the International Falun Dafa Association,
Inc. and the Falun Dafa religion still employ Kim K. Cheung as an organizer for various
activities.

140. During Kim K. Cheung’s employment with the International Falun Dafa
Association, Inc. and the Falun Dafa religion, Kim K. Cheung forced Ms. Chen, via
threats of physical and sexual violence, to attend and participate in multiple political
protests as well as religious festivals hosted by and for the benefit of the International
Falun Dafa Association, Inc., and the Falun Dafa religion from May of 2016 until
January of 2018.

141. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

142. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the International Falun Dafa Association, Inc.

and the Falun Dafa religion.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 20 of 57

143. The International Falun Dafa Association, Inc. and the Falun Dafa religion
benefited from Ms. Chen’s forced attendance in that she was represented to the public as
a supporter and follower of the same, bolstering the International Falun Dafa Association,
Inc. and the Falun Dafa religion’s public appearance and reputation as being a legitimate
religion.

144, Kim K. Cheung’s intentional employment of Ms. Chen in various protests and
festivals for the benefit of the International Falun Dafa Association, Inc. and the Falun
Dafa religion was within the scope of his duties as an organizer for the same and
reasonably foreseeable.

145. Based upon information and belief, the role of an organizer within the
International Falun Dafa Association, Inc. and the Falun Dafa religion includes, but is not
limited to, recruiting and organizing people for various events for the benefit of the same
including protests and festivals.

146. Due to Ms. Chen’s involvement with the International Falun Dafa Association,
Inc., and the Falun Dafa religion, Ms. Chen will not be able to return to China as these
activities are considered treasonous by the Chinese Government.

147. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

148. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

149. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Eleventh Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 21 of 57

For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(a) against the
Defendant New York Falun Dafa Association Corp
via the Doctrine of Respondeat Superior

150. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

151. Between May of 2016 and January of 2018, the New York Falun Dafa
Association Corp, and the Falun Dafa religion employed Kim K. Cheung as an organizer
for various activities.

152. Based upon information and belief, the New York Falun Dafa Association Corp
and the Falun Dafa religion still employ Kim K. Cheung as an organizer for various
activities.

153. During Kim K. Cheung’s employment with the New York Falun Dafa Association
Corp and the Falun Dafa religion, Kim K. Cheung forced Ms. Chen, via threats of
physical and sexual violence, to attend and participate in multiple political protests as
well as religious festivals hosted by and for the benefit of the New York Falun Dafa
Association Corp and the Falun Dafa religion from May of 2016 until January of 2018.

154. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

155. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of New York Falun Dafa Association Corp and

the Falun Dafa religion.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 22 of 57

156. The New York Falun Dafa Association Corp and the Falun Dafa religion
benefited from Ms. Chen’s forced attendance in that she was represented to the public as
a supporter and follower of the same, bolstering the New York Falun Dafa Association
Corp and the Falun Dafa religion’s public appearance and reputation as being a legitimate
religion.

157. Kim K. Cheung’s intentional employment of Ms. Chen in various protests and
festivals for the benefit of the New York Falun Dafa Association Corp and the Falun
Dafa religion was within the scope of his duties as an organizer for the same and
reasonably foreseeable.

158. Based upon information and belief, the role of an organizer within the New York
Falun Dafa Association Corp and the Falun Dafa religion includes, but is not limited to,
recruiting and organizing people for various events for the benefit of the same including
protests and festivals.

159. Due to Ms. Chen’s involvement with the New York Falun Dafa Association Corp
and the Falun Dafa religion, Ms. Chen will not be able to return to China as these
activities are considered treasonous by the Chinese Government.

160. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

161. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

162. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twelfth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 23 of 57

For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(a) against the
Defendant NY Metropolitan Falun Dafa Association, Inc.,
via the Doctrine of Respondeat Superior

163. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

164. Between May of 2016 and January of 2018, the NY Metropolitan Falun Dafa
Association, Inc. and the Falun Dafa religion employed Kim K. Cheung as an organizer
for various activities.

165. Based upon information and belief, the NY Metropolitan Falun Dafa Association,
Inc. and the Falun Dafa religion still employ Kim K. Cheung as an organizer for various
activities.

166. During Kim K. Cheung’s employment with the NY Metropolitan Falun Dafa
Association, Inc. and the Falun Dafa religion, Kim K. Cheung forced Ms. Chen, via
threats of physical and sexual violence, to attend and participate in multiple political
protests as well as religious festivals hosted by and for the benefit of the NY
Metropolitan Falun Dafa Association, Inc. and the Falun Dafa religion from May of 2016
until January of 2018.

167. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were

uploaded to the internet.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 24 of 57

168. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of NY Metropolitan Falun Dafa Association,
Inc. and the Falun Dafa religion.

169. The NY Metropolitan Falun Dafa Association, Inc. and the Falun Dafa religion
benefited from Ms. Chen’s forced attendance in that she was represented to the public as
a supporter and follower of the same, bolstering the NY Metropolitan Falun Dafa
Association, Inc. and the Falun Dafa religion’s public appearance and reputation as being
a legitimate religion.

170. Kim K. Cheung’s intentional employment of Ms. Chen in various protests and
festivals for the benefit of the NY Metropolitan Falun Dafa Association, Inc. and the
Falun Dafa religion was within the scope of his duties as an organizer for the same and
reasonably foreseeable.

171. Based upon information and belief, the role of an organizer within the NY
Metropolitan Falun Dafa Association, Inc. and the Falun Dafa religion includes, but is not
limited to, recruiting and organizing people for various events for the benefit of the same
including protests and festivals.

172. Due to Ms. Chen’s involvement with the NY Metropolitan Falun Dafa
Association, Inc. and the Falun Dafa religion, Ms. Chen will not be able to return to
China as these activities are considered treasonous by the Chinese Government.

173. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

174. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to

suffer pain, distress and anguish for the balance of her natural life.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 25 of 57

175. Therefore, Ms. Chen seeks compensatory and punitive damages as well as

reasonable attorney’s fees.
Thirteenth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(b) against the Defendant
The Eastern US Buddha’s Study (Falun Dafa) Association, Inc.

176. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

177. Between May of 2016 and January of 2018, the Eastern US Buddha’s Study
(Falun Dafa) Association, Inc. and the Falun Dafa religion employed Kim K. Cheung as
an organizer for various activities.

178. Based upon information and belief, the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc. and the Falun Dafa religion still employ Kim K. Cheung as an organizer
for various activities.

179, During Kim K. Cheung’s employment with the Eastern US Buddha’s Study
(Falun Dafa) Association, Inc. and the Falun Dafa religion, Kim K. Cheung forced Ms.
Chen, via threats of physical and sexual violence, to attend and participate in multiple
political protests as well as religious festivals hosted by and for the benefit of the Eastern
US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun Dafa religion from
May of 2016 until January of 2018.

180. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were

uploaded to the internet.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 26 of 57

181. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc., and the Falun Dafa religion.

182. The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun
Dafa religion knowingly and/or recklessly benefited from the venture of Ms. Chen’s
enslavement and forced attendance in that she was represented to the public as a
supporter and follower of the same, bolstering the Eastern US Buddha’s Study (Falun
Dafa) Association, Inc., and the Falun Dafa religion’s public appearance and reputation
as being a legitimate religion.

183. Due to Ms. Chen’s involvement with the Eastern US Buddha’s Study (Falun
Dafa) Association, Inc., and the Falun Dafa religion, Ms. Chen will not be able to return
to China as these activities are considered treasonous by the Chinese Government.

184. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

185. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

186. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Fourteenth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(b) against the Defendant

The Friends of Falun Gong, Inc.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 27 of 57

187. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

188. Between May of 2016 and January of 2018, the Friends of Falun Gong, Inc. and
the Falun Dafa religion employed Kim K. Cheung as an organizer for various activities.

189. Based upon information and belief, the Friends of Falun Gong, Inc. and the Falun
Dafa religion still employ Kim K. Cheung as an organizer for various activities.

190. During Kim K. Cheung’s employment with the Friends of Falun Gong, Inc. and
the Falun Dafa religion, Kim K. Cheung forced Ms. Chen, via threats of physical and
sexual violence, to attend and participate in multiple political protests as well as religious
festivals hosted by and for the benefit of the Friends of Falun Gong, Inc., and the Falun
Dafa religion from May of 2016 until January of 2018.

191, In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

192. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the Friends of Falun Gong, Inc., and the Falun
Dafa religion.

193. The Friends of Falun Gong, Inc., and the Falun Dafa religion knowingly and/or
recklessly benefited from the venture of Ms. Chen’s enslavement and forced attendance
in that she was represented to the public as a supporter and follower of the same,
bolstering the Friends of Falun Gong, Inc., and the Falun Dafa religion’s public

appearance and reputation as being a legitimate religion.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 28 of 57

194. Due to Ms. Chen’s involvement with the Friends of Falun Gong, Inc., and the
Falun Dafa religion, Ms. Chen will not be able to return to China as these activities are
considered treasonous by the Chinese Government.

195. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

196. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

197. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Fifteenth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(b) against the
Defendant International Falun Dafa Association, Inc.

198. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

199. Between May of 2016 and January of 2018, the International Falun Dafa
Association, Inc. and the Falun Dafa religion employed Kim K. Cheung as an organizer
for various activities.

200. Based upon information and belief, the International Falun Dafa Association, Inc.
and the Falun Dafa religion still employ Kim K. Cheung as an organizer for various
activities.

201. During Kim K. Cheung’s employment with the International Falun Dafa

Association, Inc. and the Falun Dafa religion, Kim K. Cheung forced Ms. Chen, via
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 29 of 57

threats of physical and sexual violence, to attend and participate in multiple political

protests as well as religious festivals hosted by and for the benefit of the International

Falun Dafa Association, Inc., and the Falun Dafa religion from May of 2016 ‘until

January of 2018.

202. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

203. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the International Falun Dafa Association, Inc.,
and the Falun Dafa religion.

204. The International Falun Dafa Association, Inc., and the Falun Dafa religion
knowingly and/or recklessly benefited from the venture of Ms. Chen’s enslavement and
forced attendance in that she was represented to the public as a supporter and follower of
the same, bolstering the International Falun Dafa Association, Inc., and the Falun Dafa
religion’s public appearance and reputation as being a legitimate religion.

205. Due to Ms. Chen’s involvement with the International Falun Dafa Association,
Inc., and the Falun Dafa religion, Ms. Chen will not be able to return to China as these
activities are considered treasonous by the Chinese Government.

206. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

207. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to

suffer pain, distress and anguish for the balance of her natural life.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 30 of 57

208. Therefore, Ms. Chen seeks compensatory and punitive damages as well as

reasonable attorney’s fees.
Sixteenth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595
For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(b) against the
Defendant New York Falun Dafa Association Corp

209. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

210. Between May of 2016 and January of 2018, the New York Falun Dafa
Association Corp and the Falun Dafa religion employed Kim K. Cheung as an organizer
for various activities.

211. Based upon information and belief, the New York Falun Dafa Association Corp
and the Falun Dafa religion still employ Kim K. Cheung as an organizer for various
activities.

212. During Kim K. Cheung’s employment with the New York Falun Dafa Association
Corp and the Falun Dafa religion, Kim K. Cheung forced Ms. Chen, via threats of
physical and sexual violence, to attend and participate in multiple political protests as
well as religious festivals hosted by and for the benefit of the New York Falun Dafa
Association Corp and the Falun Dafa religion from May of 2016 until January of 2018.

213. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were

uploaded to the internet.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 31 of 57

214. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the New York Falun Dafa Association Corp
and the Falun Dafa religion.

215, The New York Falun Dafa Association Corp and the Falun Dafa religion
knowingly and/or recklessly benefited from the venture of Ms. Chen’s enslavement and
forced attendance in that she was represented to the public as a supporter and follower of
the same, bolstering the New York Falun Dafa Association Corp and the Falun Dafa
religion’s public appearance and reputation as being a legitimate religion.

216. Due to Ms. Chen’s involvement with the New York Falun Dafa Association Corp
and the Falun Dafa religion, Ms. Chen will not be able to return to China as these
activities are considered treasonous by the Chinese Government.

217. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

218. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

219. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees
Seventeenth Cause of Action — Private Right of Action pursuant to 18 U.S.C. § 1595

For Peonage pursuant to 18 U.S.C. § 1581
& Forced Labor pursuant to 18 U.S.C. § 1589(b) against the
Defendant NY Metropolitan Falun Dafa Association, Inc.
220. Plaintiff repeats each and every allegation from the first paragraph as if the same

were set for herein at length.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 32 of 57

221. Between May of 2016 and January of 2018, the NY Metropolitan Falun Dafa
Association, Inc. and the Falun Dafa religion employed Kim K. Cheung as an organizer
for various activities.

222. Based upon information and belief, the NY Metropolitan Falun Dafa Association,
Inc. and the Falun Dafa religion still employ Kim K. Cheung as an organizer for various
activities.

223. During Kim K. Cheung’s employment with the NY Metropolitan Falun Dafa
Association, Inc. and the Falun Dafa religion, Kim K. Cheung forced Ms. Chen, via
threats of physical and sexual violence, to attend and participate in multiple political
protests as well as religious festivals hosted by and for the benefit of the NY
Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion from May of
2016 until January of 2018.

224. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

225. Kim K. Cheung’s conduct in forcing Ms. Chen to attend and participate in said
protests and festivals was for the benefit of the NY Metropolitan Falun Dafa Association,
Inc., and the Falun Dafa religion.

226. The NY Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion
knowingly and/or recklessly benefited from the venture of Ms. Chen’s enslavement and
forced attendance in that she was represented to the public as a supporter and follower of
the same, bolstering the NY Metropolitan Falun Dafa Association, Inc., and the Falun

Dafa religion’s public appearance and reputation as being a legitimate religion.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 33 of 57

227. Due to Ms. Chen’s involvement with the NY Metropolitan Falun Dafa
Association, Inc., and the Falun Dafa religion, Ms. Chen will not be able to return to
China as these activities are considered treasonous by the Chinese Government.

228. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

229. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

230. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Eighteenth Cause of Action — Private Right of Action pursuant to
Common Law Negligent Hiring, Supervision, Oversight, & Retention against the
Defendant the Eastern US Buddha’s Study (Falun Dafa) Association, Inc.

231. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

232. At all times mentioned herein, Kim K. Cheung was employed by the Eastern US
Buddha’s Study (Falun Dafa) Association, Inc., and the Falun Dafa religion as an
organizer and coordinator, and was an employee, independent contractor, subcontractor,
agent, and/or partner to provide services in furtherance of the Eastern US Buddha’s Study
(Falun Dafa) Association, Inc., and the Falun Dafa religion’s religious, political and
commercial activities and interests in the State of New York.

233. In particular, while acting as an organizer and coordinator for the Eastern US
Buddha’s Study (Falun Dafa) Association, Inc., and the Falun Dafa religion, and within

the scope of his employ as the same, Kim K. Cheung, on multiple occasions, forced Ms.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 34 of 57

Chen to participate in protests, parades, festivals and other activities for the religious,
political and commercial benefit of the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc., and the Falun Dafa religion.

234. Kim K. Cheung utilized the threat of violence against Ms. Chen and her family
back in China in order to coerce Ms. Chen to participate the said protests, parades,
festivals and other activities from May of 2016 until January of 2018.

235. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

236. The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun
Dafa religion knew of Kim K. Cheung and the people he “organized” to participate in the
protests, parades, festivals and other activities, including Ms. Chen.

237. Irrespective of the knowledge of the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc., and the Falun Dafa religion, the Eastern US Buddha’s Study (Falun
Dafa) Association, Inc., and the Falun Dafa religion were reckless, negligent, and
careless in their hiring, supervision, oversight and retention of Kim K. Cheung.

238. The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun
Dafa religion had a duty to examine Kim K. Cheung’s background before hiring him and
had a duty to supervise and oversee his activities as an organizer and coordinator.

239. The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun
Dafa religion behaved in an unreasonable manner by failing to provide any supervision

and oversight over Kim K. Cheung’s activities as described.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 35 of 57

240. As a direct and proximate result of the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc.’s and Falun Dafa religion’s failure to supervise and oversee Kim K.
Cheung’s activities, Ms. Chen was injured by being subjected to threats of violence and
was coerced into participating in religious, political and commercial activities for the
benefit of the Eastern, US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun
Dafa religion.

241. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

242. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

243. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

244. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Nineteenth Cause of Action — Private Right of Action pursuant to
Common Law Negligent Hiring, Supervision, Oversight, & Retention against the
Defendant the Friends of Falun Gong, Inc.

245. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

246. At all times mentioned herein, Kim K. Cheung was employed by the Friends of
Falun Gong, Inc., and the Falun Dafa religion as an organizer and coordinator, and was

an employee, independent contractor, subcontractor, agent, and/or partner to provide
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 36 of 57

services in furtherance of the Friends of Falun Gong, Inc., and the Falun Dafa religion’s
religious, political and commercial activities and interests in the State of New York.

247. In particular, while acting as an organizer and coordinator for the Friends of Falun
Gong, Inc., and the Falun Dafa religion, and within the scope of his employ as the same,
Kim K. Cheung, on multiple occasions, forced Ms. Chen to participate in protests,
parades, festivals and other activities for the religious, political and commercial benefit of
the Friends of Falun Gong, Inc., and the Falun Dafa religion.

248. Kim K. Cheung utilized the threat of violence against Ms. Chen and her family
back in China in order to coerce Ms. Chen to participate the said protests, parades,
festivals and other activities from May of 2016 until January of 2018.

249. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

250. The Friends of Falun Gong, Inc., and the Falun Dafa religion knew of Kim K.
Cheung and the people he “organized” to participate in the protests, parades, festivals and
other activities, including Ms. Chen.

251. Irrespective of the knowledge of the Friends of Falun Gong, Inc., and the Falun
Dafa religion, the Friends of Falun Gong, Inc., and the Falun Dafa religion were reckless,
negligent, and careless in their hiring, supervision, oversight and retention of Kim K.
Cheung.

252. The Friends of Falun Gong, Inc., and the Falun Dafa religion had a duty to
examine Kim K. Cheung’s background before hiring him and had a duty to supervise and

oversee his activities as an organizer and coordinator.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 37 of 57

253. The Friends of Falun Gong, Inc., and the Falun Dafa religion behaved in an
unreasonable manner by failing to provide any supervision and oversight over Kim K.
Cheung’s activities as described.

254. As a direct and proximate result of the Friends of Falun Gong, Inc.’s and Falun
Dafa religion’s failure to supervise and oversee Kim K. Cheung’s activities, Ms. Chen
was injured by being subjected to threats of violence and was coerced into participating
in religious, political and commercial activities for the benefit of the Friends of Falun
Gong, Inc., and the Falun Dafa religion.

255. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

256. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

257. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

258. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twentieth Cause of Action — Private Right of Action pursuant to
Common Law Negligent Hiring, Supervision, Oversight, & Retention
against the Defendant the International Falun Dafa Association, Inc.

259. Plaintiff repeats each and every allegation from the first paragraph as if the same

were set for herein at length.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 38 of 57

260. At all times mentioned herein, Kim K. Cheung was employed by the International
Falun Dafa Association, Inc., and the Falun Dafa religion as an organizer and
coordinator, and was an employee, independent contractor, subcontractor, agent, and/or
partner to provide services in furtherance of the International Falun Dafa Association,
Inc., and the Falun Dafa religion’ religious, political and commercial activities and
interests in the State of New York

261. In particular, while acting as an organizer and coordinator for the International
Falun Dafa Association, Inc., and the Falun Dafa religion, and within the scope of his
employ as the same, Kim K. Cheung, on multiple occasions, forced Ms. Chen to
participate in protests, parades, festivals and other activities for the religious, political and
commercial benefit of the International Falun Dafa Association, Inc., and the Falun Dafa
religion.

262. Kim K. Cheung utilized the threat of violence against Ms. Chen and her family
back in China in order to coerce Ms. Chen to participate the said protests, parades,
festivals and other activities from May of 2016 until January of 2018.

263. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

264. The International Falun Dafa Association, Inc., the Falun Dafa religion knew of
Kim K. Cheung and the people he “organized” to participate in the protests, parades,
festivals and other activities, including Ms. Chen.

265. Irrespective of the knowledge of the International Falun Dafa Association, Inc.,

and the Falun Dafa religion, the International Falun Dafa Association, Inc., and Falun
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 39 of 57

Dafa religion were reckless, negligent, and careless in their hiring, supervision, oversight
and retention of Kim K. Cheung.

266. The International Falun Dafa Association, Inc., and the Falun Dafa religion had a
duty to examine Kim K. Cheung’s background before hiring him and had a duty to
supervise and oversee his activities as an organizer and coordinator.

267. The International Falun Dafa Association, Inc., and the Falun Dafa religion
behaved in an unreasonable manner by failing to provide any supervision and oversight
over Kim K. Cheung’s activities as described.

268. As a direct and proximate result of the International Falun Dafa Association,
Inc.’s and Falun Dafa religion’s failure to supervise and oversee Kim K. Cheung’s
activities, Ms. Chen was injured by being subjected to threats of violence and was
coerced into participating in religious, political and commercial activities for the benefit
of the International Falun Dafa Association, Inc., and the Falun Dafa religion.

269. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

270. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

271. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

272. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-First Cause of Action — Private Right of Action pursuant to
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 40 of 57

Common Law Negligent Hiring, Supervision, Oversight, & Retention
against the Defendant the New York Falun Dafa Association Corp

273. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

274. At all times mentioned herein, Kim K. Cheung was employed by the New York
Falun Dafa Association Corp and the Falun Dafa religion as an organizer and
coordinator, and was an employee, independent contractor, subcontractor, agent, and/or
partner to provide services in furtherance of the New York Falun Dafa Association Corp
and the Falun Dafa religion’s religious, political and commercial activities and interests
in the State of New York

275. In particular, while acting as an organizer and coordinator for the New York Falun
Dafa Association Corp and the Falun Dafa religion, and within the scope of his employ as
the same, Kim K. Cheung, on multiple occasions, forced Ms. Chen to participate in
protests, parades, festivals and other activities for the religious, political and commercial
benefit of the New York Falun Dafa Association Corp and the Falun Dafa religion.

276. Kim K. Cheung utilized the threat of violence against Ms. Chen and her family
back in China in order to coerce Ms. Chen to participate the said protests, parades,
festivals and other activities from May of 2016 until January of 2018.

277. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were

uploaded to the internet.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 41 of 57

278. The New York Falun Dafa Association Corp and the Falun Dafa religion knew of
Kim K. Cheung and the people he “organized” to participate in the protests, parades,
festivals and other activities, including Ms. Chen.

279. Irrespective of the knowledge of the New York Falun Dafa Association Corp and
the Falun Dafa religion, the New York Falun Dafa Association Corp and the Falun Dafa
religion were reckless, negligent, and careless in their hiring, supervision, oversight and
retention of Kim K. Cheung.

280. The New York Falun Dafa Association Corp and the Falun Dafa religion had a
duty to examine Kim K. Cheung’s background before hiring him and had a duty to
supervise and oversee his activities as an organizer and coordinator.

281. The New York Falun Dafa Association Corp and the Falun Dafa religion behaved
in an unreasonable manner by failing to provide any supervision and oversight over Kim
K. Cheung’s activities as described.

282. As a direct and proximate result of the New York F Bun Dafa Association Corp’s
and Falun Dafa’s failure to supervise and oversee Kim K. Cheung’s activities, Ms. Chen
was injured by being subjected to threats of violence and was coerced into participating
in religious, political and commercial activities for the benefit of the New York Falun
Dafa Association Corp and the Falun Dafa religion.

283. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

284. Ms. Chen was severely injured bodily, emotionally, and psychologically as a

direct result of the foregoing.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 42 of 57

285. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

286. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-Second Cause of Action — Private Right of Action pursuant to
Common Law Negligent Hiring, Supervision, Oversight, & Retention
against the Defendant the NY Metropolitan Falun Dafa Association, Inc.

287. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

288. At all times mentioned herein, Kim K. Cheung was employed by the NY
Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion as an organizer
and coordinator, and was an employee, independent contractor, subcontractor, agent,
and/or partner to provide services in furtherance of the NY Metropolitan Falun Dafa
Association, Inc., and the Falun Dafa religion’s religious, political and commercial
activities and interests in the State of New York

289. In particular, while acting as an organizer and coordinator for the NY
Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion, and within the
scope of his employ as the same, Kim K. Cheung, on multiple occasions, forced Ms.
Chen to participate in protests, parades, festivals and other activities for the religious,
political and commercial benefit of the NY Metropolitan Falun Dafa Association, Inc.,

and the Falun Dafa religion.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 43 of 57

290. Kim K. Cheung utilized the threat of violence against Ms. Chen and her family
back in China in order to coerce Ms. Chen to participate the said protests, parades,
festivals and other activities from May of 2016 until January of 2018.

291. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

292. The NY Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion
knew of Kim K. Cheung and the people he “organized” to participate in the protests,
parades, festivals and other activities, including Ms. Chen.

293. Irrespective of the knowledge of the NY Metropolitan Falun Dafa Association,
Inc., and the Falun Dafa religion, the NY Metropolitan Falun Dafa Association, Inc., and
Falun Dafa religion were reckless, negligent, and careless in their hiring, supervision,
oversight and retention of Kim K. Cheung.

294. The NY Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion
had a duty to examine Kim K. Cheung’s background before hiring him and had a duty to
supervise and oversee his activities as an organizer and coordinator.

295. The NY Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion
behaved in an unreasonable manner by failing to provide any supervision and oversight
over Kim K. Cheung’s activities as described.

296. As a direct and proximate result of the NY Metropolitan Falun Dafa Association,
Inc.’s and Falun Dafa’s failure to supervise and oversee Kim K. Cheung’s activities, Ms.

Chen was injured by being subjected to threats of violence and was coerced into
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 44 of 57

participating in religious, political and commercial activities for the benefit of the NY
Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion.

297. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

298. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

299. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

300. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-Third Cause of Action — Private Right of Action pursuant to
Common Law Negligent Security against the
Defendant The Eastern US Buddha’s Study (Falun Dafa) Association, Inc.

301. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

302. At all times mentioned herein, the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc., and the Falun Dafa religion had a common law duty to provide security
for the participants of their protests, parades and religious festivals.

303. Ms. Chen, as a victim of human trafficking and slavery, was forced to participate
in multiple protests, parades and festivals organized by and for the benefit of the Eastern
US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun Dafa religion from

May of 2016 until January of 2018.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 45 of 57

304. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

305. The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., and the Falun
Dafa religion failed to provide any security or oversight of their protests, parades,
festivals and all other organized outdoors activities.

306. As a result of the Eastern US Buddha’s Study (Falun Dafa) Association, Inc.’s and
the Falun Dafa religion’s failure to provide a reasonable amount of security and oversight
of their protests, parades, festivals and other activities, Ms. Chen was injured at each and
every protest, parade, and festival she attended for the benefit of the Eastern US
Buddha’s Study (Falun Dafa) Association, Inc., and the Falun Dafa religion.

307. As a direct and proximate result of the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc.’s and Falun Dafa religion’s failure to provide reasonable security and
oversight for their protests, parades and festivals, Ms. Chen was injured by being
subjected to threats of violence and was coerced into participating in religious, political
and commercial activities for the benefit of the Eastern US Buddha’s Study (Falun Dafa)
Association, Inc., and the Falun Dafa religion.

308. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

309. Ms. Chen was severely injured bodily, emotionally, and psychologically as a

direct result of the foregoing.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 46 of 57

310. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

311. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-Fourth Cause of Action — Private Right of Action pursuant to
Common Law Negligent Security against the
Defendant The Friends of Falun Gong, Inc.

312. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

313. At all times mentioned herein, the Friends of Falun Gong, Inc., and the Falun
Dafa religion had a common law duty to provide security for the participants of their
protests, parades and religious festivals.

314. Ms. Chen, as a victim of human trafficking and slavery, was forced to participate
in multiple protests, parades and festivals organized by and for the benefit of the Friends
of Falun Gong, Inc., and the Falun Dafa religion from May of 2016 until January of 2018.

315. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

316. The Friends of Falun Gong, Inc., and the Falun Dafa religion failed to provide any
security or oversight of their protests, parades, festivals and all other organized outdoors
activities.

317. As a result of the Friends of Falun Gong, Inc.’s and the Falun Dafa religion’s

failure to provide a reasonable amount of security and oversight of their protests, parades,
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 47 of 57

festivals and other activities, Ms. Chen was injured at each and every protest, parade, and
festival she attended for the benefit of the Friends of Falun Gong, Inc., and the Falun
Dafa religion.

318. As a direct and proximate result of the Friends of Falun Gong, Inc.’s and Falun
Dafa religion’s failure to provide reasonable security and oversight for their protests,
parades and festivals, Ms. Chen was injured by being subjected to threats of violence and
was coerced into participating in religious, political and commercial activities for the
benefit of the Friends of Falun Gong, Inc., and the Falun Dafa religion.

319. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

320. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

321. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

322. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-Fifth Cause of Action — Private Right of Action pursuant to
Common Law Negligent Security against the
Defendant International Falun Dafa Association, Inc.
323. Plaintiff repeats each and every allegation from the first paragraph as if the same

were set for herein at length.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 48 of 57

324. At all times mentioned herein, the the International Falun Dafa Association, Inc.,
and the Falun Dafa religion had a common law duty to provide security for the
participants of their protests, parades and religious festivals.

325. Ms. Chen, as a victim of human trafficking and slavery, was forced to participate
in multiple protests, parades and festivals organized by and for the benefit of the
International Falun Dafa Association, Inc., and the Falun Dafa religion from May of 2016
until January of 2018.

326. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

327. The International Falun Dafa Association, Inc., and the Falun Dafa religion failed
to provide any security or oversight of their protests, parades, festivals and all other
organized outdoors activities.

328. As a result of the International Falun Dafa Association, Inc.’s and the Falun Dafa
religion’s failure to provide a reasonable amount of security and oversight of their
protests, parades, festivals and other activities, Ms. Chen was injured at each and every
protest, parade, and festival she attended for the benefit of the International Falun Dafa
Association, Inc., and the Falun Dafa religion.

329. As a direct and proximate result of the International Falun Dafa Association,
Inc.’s and Falun Dafa religion’s failure to provide reasonable security and oversight for
their protests, parades and festivals, Ms. Chen was injured by being subjected to threats

of violence and was coerced into participating in religious, political and commercial
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 49 of 57

activities for the benefit of the International Falun Dafa Association, Inc., and the Falun
Dafa religion.

330. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

331. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

332. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

333. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-Sixth Cause of Action — Private Right of Action pursuant to
Common Law Negligent Security against the
Defendant New York Falun Dafa Association Corp

334. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

335. At all times mentioned herein, the New York Falun Dafa Association Corp and
the Falun Dafa religion had a common law duty to provide security for the participants of
their protests, parades and religious festivals.

336. Ms. Chen, as a victim of human trafficking and slavery, was forced to participate
in multiple protests, parades and festivals organized by and for the benefit of the New
York Falun Dafa Association Corp and the Falun Dafa religion from May of 2016 until

January of 2018.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 50 of 57

337. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

338. The New York Falun Dafa Association Corp and the Falun Dafa religion failed to
provide any security or oversight of their protests, parades, festivals and all other
organized outdoors activities.

339. As a result of the New York Falun Dafa Association Corp’s and the Falun Dafa
religion’s failure to provide a reasonable amount of security and oversight of their
protests, parades, festivals and other activities, Ms. Chen was injured at each and every
protest, parade, and festival she attended for the benefit of the New York Falun Dafa
Association Corp and the Falun Dafa religion.

340. As a direct and proximate result of the New York Falun Dafa Association Corp’s
and Falun Dafa religion’s failure to provide reasonable security and oversight for their
protests, parades and festivals, Ms. Chen was injured by being subjected to threats of
violence and was coerced into participating in religious, political and commercial
activities for the benefit of the New York Falun Dafa Association Corp and the Falun
Dafa religion.

341. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

342. Ms. Chen was severely injured bodily, emotionally, and psychologically as a

direct result of the foregoing.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 51 of 57

343. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

344, Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-Seventh Cause of Action — Private Right of Action pursuant to
Common Law Negligent Security against the
Defendant NY Metropolitan Falun Dafa Association, Inc.

345. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

346. At all times mentioned herein, the NY Metropolitan Falun Dafa Association, Inc.,
and the Falun Dafa religion had a common law duty to provide security for the
participants of their protests, parades and religious festivals.

347. Ms. Chen, as a victim of human trafficking and slavery, was forced to participate
in multiple protests, parades and festivals organized by and for the benefit of the NY
Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion from May of
2016 until January of 2018.

348. In particular, Ms. Chen was forced to attend a political protest in September of
2016 and was photograph at said protest. The photographs from this protest were
uploaded to the internet.

349. The NY Metropolitan Falun Dafa Association, Inc., and the Falun Dafa religion
failed to provide any security or oversight of their protests, parades, festivals and all other

organized outdoors activities.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 52 of 57

350. As a result of the NY Metropolitan Falun Dafa Association, Inc.’s and the Falun
Dafa religion’s failure to provide a reasonable amount of security and oversight of their
protests, parades, festivals and other activities, Ms. Chen was injured at each and every
protest, parade, and festival she attended for the benefit of the NY Metropolitan Falun
Dafa Association, Inc., and the Falun Dafa religion.

351. As a direct and proximate result of the NY Metropolitan Falun Dafa Association,
Inc.’s and Falun Dafa religion’s failure to provide reasonable security and oversight for
their protests, parades and festivals, Ms. Chen was injured by being subjected to threats
of violence and was coerced into participating in religious, political and commercial
activities for the benefit of the NY Metropolitan Falun Dafa Association, Inc., and the
Falun Dafa religion.

352. Ms. Chen was also injured by being forced to engage in activities, as mentioned
above, that are considered treasonous by the Chinese government and cannot return home
without facing legal punishment by the same.

353. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

354. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

355. Therefore, Ms. Chen seeks compensatory and punitive damages as well as
reasonable attorney’s fees.

Twenty-Eighth Cause of Action — Private Right of Action pursuant to

Common Law Negligent Security against Defendant Yong Zhao Cai
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 53 of 57

356. Plaintiff repeats each and every allegation from the first paragraph as if the same
here set forth herein at length.

357, Yong Zhao Cai was at all times the events taking place as described in all the
above paragraphs, the owner and possessor of a property located at 189 Guymard
Turnpike, Middletown, New York 10940.

358. Based upon current information and belief, the property located at 189 Guymard
Turnpike, Middletown, New York 10940 served as Yong Zhao Cai’s residence and home

here in the United States.

359. Ms. Chen resided at Yong Zhao Cai’s above property from May 27, 2016 until
January of 2018.
360. As owner of the property, Yong Zhao Cai, pursuant to common law, had a duty to

take reasonable measures to maintain the property in a safe condition.

361. New York common law has clarified that the above duty includes taking minimal
precautions to protect tenants and other persons on its premises from foreseeable harm,
including a third party’s foreseeable criminal conduct.

362. Yong Zhao Cai failed to provide security to the property.

363. Yong Zhao Cai’s failure was clear and unreasonable as a continuous criminal
enterprise of slavery and human trafficking was taking place and being run by all named
defendants.

364. Ms. Chen was the victim of said slavery and human trafficking from May 27,
2016 until January of 2018 as a result.

365. Yong Zhao Cai’s failure to provide reasonable security is also noteworthy on

certain dates and Ms. Chen was injured as a direct result.
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 54 of 57

366. In November of 2016, Ms. Chen was physically and sexually attacked by Kim K.
Cheung at Yong Chao Cai’s home.

367. Yong Zhao Cai was familiar with Kim K. Cheung’s violent tendencies, and yet
allowed him on the property regularly.

368. Allowing Kim K. Cheung on the property was unreasonable and constituted a

breach of Yong Zhao Cai’s duty to provide security.

369, Furthermore, on November 1, 2016, Jiang Li physically battered and assaulted
Ms. Chen.
370. Yong Zhao Cai was familiar with Jiang Li’s violent tendencies, and yet allowed

him on the property regularly.

371. Allow Jiang Li on the property was unreasonable and constituted a breach of
Yong Zhao Cai’s duty to provide security.

372. As a direct and proximate result of Yong Zhao Cai’s multiple failures to provide
reasonable security and oversight for his property, Ms. Chen was injured by being
violently raped and physically assaulted.

373. Ms. Chen was severely injured bodily, emotionally, and psychologically as a
direct result of the foregoing.

374. Ms. Chen’s injuries are permanent in character, and Ms. Chen will continue to
suffer pain, distress and anguish for the balance of her natural life.

375. Therefore, Ms. Chen seeks compensatory and punitive damages as well as

reasonable attorney’s fees.
for:

Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 55 of 57

Injuries & Damages

376. Plaintiff repeats each and every allegation from the first paragraph as if the same
were set for herein at length.

377. As a result of the foregoing, Ms. Chen was seriously and permanently injured.

378. Specifically, Ms. Chen suffered violent rape and sexual violence, physical
beatings, choking, and was forced to engage in manual labor.

379. All of the injuries described in all throughout this complaint occurred on a
continuous basis from May 27, 2016 until January of 2018.

380. Ms. Chen was also forced to engage in activities considered treasonous by her
home country, specifically; participating in multiple Falun Gong or Falun Dafa political,
religious and commercial activities and filing an asylum application to extend her stay in

the United States.

381. Ms. Chen is now considered a traitor by her home country, The People’s Republic
of China.
382. In addition to physical trauma, Ms. Chen has suffered enormous emotional and

psychological pain, suffering, anguish and damages as a result of all the above.
Prayer for Relief

WHEREFORE, Plaintiff, Ms. Chen, demands judgment against all named defendants,

(a) General and compensatory damages in an amount which shall be shown to
be reasonable and just by the evidence;
(b) Punitive damages;

(c) Attorney’s fees pursuant to 18 U.S.C. § 1595(a);
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 56 of 57

(d)
(e)
(f)
(g)

(h)

Additional Restitution pursuant to 18 U.S.C. § 1593;

Interest;

Costs of suit;

An order of protection in favor of Plaintiff and all associated with her to be
issued as to protect her and them from harm and harassment from
Defendants and their agents and associates;

An order making a finding of the following facts; (1) Ms. Chen was a victim
of human trafficking and slavery, (2) Ms. Chen was coerced to participate
in Falun Gong or Falun Dafa activities and thus did not do so on her own
free will and volition, and (3) Ms. Chen was coerced into drafting and
executing a false affidavit and asylum visa application and thus did not do
so on her own free will and volition; and

Such other and further relief as the court deems just.

Dated: June 7, 2019

Respectfully submitted,
Mount Law Group, PLLC

 

By: Christopher R. Mount, Esq.
SDNY Bad Code: CM1337
Mount Law Group, PLLC

400 Rella Boulevard, Suite 165
Suffern, New York 10901
Attorneys for the Plaintiff
Case 7:19-cv-05387-PMH Document1 Filed 06/11/19 Page 57 of 57

JURY DEMAND
Plaintiff demands trial by jury as to all issues so triable.
Dated: June 7, 2019

Respectfully submitted,
Mount Law Group, PLLC

Pa

By: Christopher R. Mount, Eq.
SDNY Bad Code: CM1337
Mount Law Group, PLLC

400 Rella Boulevard, Suite 165
Suffern, New York 10901
Attorneys for the Plaintiff
